Title: To Benjamin Franklin from John Torris, 31 July 1780
From: Torris, John
To: Franklin, Benjamin


Honnd. SirDunkerque 31st. July 1780.
On receit of the Letter you did me the Honnor to write me, I have Immediatly Handed to My lord De Calonne our Intendant, a Memorial Showing the Dangerous Consequences attending to the Armatteur, & nay to the State, the Withdrawing the American Commission to our Black Princess, & that, at any rate, there is an Impossibility of recalling it untill her three months Cruise are out. ’Twill be forwarded to Mylord De Sartine; & I can assure, Your Excellency, That you will be entreated to Continue me your favours, which I Shall ever most gratefully acknowledge. My orders to Macatter are very positive never to Touch or Mollest in the Least, any Neutral Vessell whatsoever, Till now He has most Carefully obey’d them, & I am so positive that He will never meddle with any one, that I have offer’d whatever Security which may be requiered for the Same.
The Princess is now at Sea to Compleat her Cruise, & I expect She will Come here round by the North, & indeed, ’Twou’d be must unjust & ungenerous to all, & nay it is utterly Impossible, to recall her Commission before her Three months Cruise are finisht.
The Black Prince is lost a great while past, & his Commission is given up.
The Sales of the flora’s Small Cargoe have Produced but 14,000 l.t., & I wait for your Excellencys determination relative to the disposall of the Same, favor of the Captor, to which I See no further difficulties, as the Dutch Shippers give it freely up, by acknowledging it is the Property of the Ennemy, except the 31. Bales of Clover Seeds. I say I am but waiting for this Produce, to settle diffinitevely with my Concerns & the Crew, who drive me to distraction, altho’ I have over paid the most.
I Beseech your Excellency will also forwd. as soon as Possible your Condamnation for the Black Princess’s Ransoms.

I have the Honnor to be with greatest respect Honnd. Sir Your Excellency’s Most obedient & most Hble Servant
J. Torris
His Excellency Dr. Franklin./.
 
Endorsed: 31 July 1780
Notation: Torris
